DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 16 December 2020, 26 January 2021, and 06 January 2022 have been considered by the examiner.

Drawings
The drawings filed on 04 June 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 1 and 2 each disclose fluidic actuators.  The recitation of Claim 3 discloses fluidic actuators already introduced in Claims 1 and 2 without any further limitations.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 4, 6, 7, 9, and 11 are rejected for inheriting the deficiencies of Claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knierim (US 5,502,468 A).
With regard to Claim 1, Knierim discloses a fluid dispensing device component (Fig. 1) comprising: 
an input to receive a control signal from the fluid dispensing system(Col. 1, Lines 12-25), 
the control signal for activating fluidic actuators during a fluidic operation mode (Col. 1, Lines 12-38); 
a nonvolatile memory (Col. 4, Lines 45-56); and 
a controller to, during a memory write mode (Col. 4, Lines 45-56; Col. 5, Lines 50-61): 
write a first portion of the nonvolatile memory to a first programmed level responsive to application of a first programming voltage and activation of the control signal (Col. 5, Lines 50-61), and 
(Col. 5, Line 50 to Col. 6, Line 50).

With regard to Claim 2, Knierim further discloses wherein the controller is to, during the memory write mode, write at least one further portion of the nonvolatile memory to at least one corresponding further programmed level responsive to application of a further programming voltage and activation of the control signal (Col. 6, Line 51 to Col. 7, Line 5), the at least one further programmed level being different from the first and second programmed levels, and the at least one further programming voltage being different from the first and second programming voltages (Col. 6, Line 51 to Col. 7, Line 5; Col. 4, Lines 37-44).

With regard to Claim 3, Knierim further discloses the fluidic actuators.

With regard to Claim 4, Knierim further discloses wherein the controller is set to the fluidic operation mode to control activation of the fluidic actuators using the control signal (Col. 4, Lines 37-56).

With regard to Claim 5, Knierim further discloses wherein the control signal comprises a fire signal that when activated causes selected fluidic actuators to dispense fluid through orifices of the fluid dispensing device during the fluidic operation mode (Col. 1 Lines 12-25; Col. 3, Line 35 to Col. 4, Line 44).

Knierim further discloses wherein the controller is set to the memory write mode responsive to a configuration register access (Col. 4, Lines 37-56).

With regard to Claim 7, Knierim further discloses wherein the nonvolatile memory comprises memory cells with floating gates (Fig. 4; Col. 3, Lines 35-59).

With regard to Claim 8, Knierim further discloses wherein the floating gate of a memory cell of the nonvolatile memory is charged to a plurality of different discrete programmed levels responsive to corresponding different programming voltages (Col. 4, Lines 37-56; Fig. 4).

With regard to Claim 9, Knierim further discloses an output accessible by the fluid dispensing system, the output coupled to the nonvolatile memory and to provide data from the nonvolatile memory during a read operation of the nonvolatile memory, wherein the read operation is responsive to activation of the control signal (Col. 5, Lines 50-61).

With regard to Claim 10, Knierim further discloses wherein the data read from the nonvolatile memory is an analog value (Col. 4, Lines 37-56; Figs. 4-5).

With regard to Claim 11, Knierim further discloses a voltage input to receive a voltage (Fig. 4; Claim 11); and a voltage generator connected to the voltage and to generate a programming voltage provided to the nonvolatile memory (Fig. 4; Claim 11).

Knierim further discloses wherein the voltage generator to generate different programming voltages for writing the nonvolatile memory to different programmed levels responsive to different voltages received at the voltage input (Claims 11-13).

With regard to Claim 13, Knierim further discloses wherein the controller is to control the voltage generator to generate different programming voltages for writing the nonvolatile memory to different programmed levels responsive to the controller being set to respective different memory write modes (Claim 13).

With regard to Claim 14, this claim recites limitations that are similar and in the same scope of invention as claim 1 above; therefore claim 14 is rejected for the same rejection rationale/basis as described in claim 1.

With regard to Claim 15, Knierim further discloses the controller is to further: set the fluid dispensing device to a fluidic operation mode (Col. 1, Lines 12-38), and after setting the fluid dispensing device to the fluidic operation mode: activate the fire signal to cause activation of selected fluidic actuators in the fluid dispensing device to dispense fluid (Col. 1, Lines 12-38).

With regard to Claim 16, Knierim further discloses wherein the controller is to further: read data of the nonvolatile memory at an output of the fluid dispensing system(Col. 5, Lines 50-61).

With regard to Claim 17, Knierim further discloses wherein the controller is to further: provide different voltages to a voltage input of the fluid dispensing device to cause the (Col. 4, Lines 37-56; Fig. 4; Claims 11-13).

With regard to Claim 18, Knierim further discloses wherein the controller is to further: set different memory write modes of the fluid dispensing device to cause a voltage generator of the fluid dispensing device to generate the first and second programming voltages (Claims 11-13).

With regard to Claim 19, this claim recites limitations that are similar and in the same scope of invention as claim 1 above; therefore claim 19 is rejected for the same rejection rationale/basis as described in claim 1.

With regard to Claim 20, Knierim further discloses setting different memory write modes of the fluid dispensing device to cause a voltage generator of the fluid dispensing device to generate the first and second programming voltages (Claims 11-13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 2007/236519 A1 to Edelen et al. – discloses claims 1-20.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853